Citation Nr: 1812133	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-48 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for heart disability, to include as secondary to service-connected chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran in June 2012 requested to cancel his hearing scheduled for August 2012.  Therefore, his request for a hearing is considered withdrawn.  

In February 2017, the RO issued a rating decision awarding service connection for adjustment disorder with mixed anxiety and depressed mood with an evaluation of 50 percent effective September 21, 2012.  Within one year, the Veteran filed a timely Notice of Disagreement with regards to an increased rating and an earlier effective date.  See December 2017 Notice of Disagreement.  Although a Statement of the Case has not yet been issued, review of the record indicates that the AOJ has acknowledged receipt of the Veteran's Notice of Disagreement (see a December 2017 acknowledgment letter to the Veteran), and is taking action on the appeal.  As the RO has acknowledged receipt of the Notice of Disagreement, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a Notice of Disagreement had not been recognized.  As the RO is properly addressing the Notice of Disagreement, no action is warranted by the Board.

This case was remanded by the Board in May 2013 and August 2015 for further development.  The case has now been returned to the Board for further appellate review.


FINDING OF FACT

The evidence of record is against a finding that the Veteran's heart disability is related to service, or caused or aggravated by his service-connected COPD.

CONCLUSION OF LAW

The criteria for service connection for heart disability have not been met.  38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A; 38 U.S.C. § 3.159.  Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For service connection to be granted on a secondary basis, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (b). 
In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

With respect to direct service connection, the Veteran contends that that his heart disease is due to his in-service exposure to asbestos.  

The first element of direct service connection requires evidence of a current disability.  A VA examiner in August 2010 indicated that the Veteran had mild calcification of the aorta, and this diagnosis has remained unchanged throughout the appeal period.  See August 2010 C&P heart examination.  Although the Veteran's original service-connection claim was one for coronary artery disease (CAD), the August 2010 VA examiner specifically determined that the Veteran does not have CAD, and the record does not otherwise indicate a diagnosis of CAD at any time.  That stated, the Board finds the Veteran has met the first element for service connection in a showing of a current disability.  

The second element of direct service connection requires evidence of an in-service incurrence of a disease or injury.  Significantly, the Veteran's service records include no documented complaints of in-service heart problems.  The Veteran's April 1978 Report of Medical Examination upon separation indicated a "normal" clinical evaluation of the heart.  The Veteran also responded "no" at that time, when asked if he ever experienced chest pain or pressure, shortness of breath, palpitation or pounding heart, heart trouble, or high or low blood pressure.  See the Veteran's April 1978 Report of Medical History (incorrectly dated on the front in August 1978, but correctly dated on the back in April 1978, corresponding to the date of the Veteran's separation examination).  The record does not contain evidence of a heart problem within one year after his discharge from service, or for many years thereafter.  Pertinently, the Veteran does not contend that he had heart problems prior to service, in service, or within one year after his discharge from service.  Rather, he contends that had exposure to asbestos during service that ultimately contributed to his development of heart disease years later.  In light of his military occupational specialty (MOS), his records indicating he drove a personnel carrier for much of his time in service, and assertions that he worked in the motor pool around brake dust, VA has conceded in-service exposure to asbestos.  See November 2015 Rating Decision.

As for the third element of direct service connection, there must be a nexus, or link, between the current disability and the in-service disease or injury.  The medical opinion evidence of record consists of four evaluations from a VA examiner, who first assessed the Veteran's heart condition at an August 2010 VA examination.  At that time, the VA examiner indicated that the Veteran had mild calcification of the aorta, but such is stable.  The examiner observed, after reviewing the Veteran's medical history and upon examination, that the Veteran's mild aortic calcifications are a common finding in chest x-rays, and "indicates an ageing process or hyperlipid problem."  Subsequently, in July 2014, the above VA examiner provided an addendum opinion.  After a review of the Veteran's file, the examiner opined that the Veteran's aortic calcifications are typical of a gentleman that is age 58 and that he does not believe the military caused these aortic calcifications.  Id.  He provided rationale indicating that 99 out of 100 people, would have similar findings at age 58, and that this is a complication of the Veteran's age and genetics.  

In November 2015, the above VA examiner again noted that the Veteran's mild aortic calcification is a normal finding in patients that have aged and have cholesterol issues.  The examiner also noted that the Veteran's mild aortic calcification appears to be a normal finding, the Veteran is over 50, and that this is most likely due to hereditary and hypercholesterol issues.  In May 2016, the above VA examiner provided his last supplemental opinion, noting that the Veteran's cardiac disability is most likely a result of age, obesity, hyperlipidemia, and tobacco abuse.   

There are no medical opinions of record contrary to those discussed above.  The Board recognizes the Veteran's assertion that he was at one time told the calcification within his aortic arch and great vessel was due to exposure to asbestos.  Indeed, he is competent to attest to what a physician may have told him, and the Board finds no reason to call the Veteran's credibility into question.  However, the Board finds that because the medical opinion evidence discussed above reflects consideration of the Veteran's entire medical history, is based upon physical examination of the Veteran, and is supported by a clinical explanation as to the likely etiology of the Veteran's condition, such is more probative than the unsupported statement of the Veteran's physician, as relayed through the Veteran.   

Moreover, the Veteran himself has not shown he has the training or qualifications to draw a medical conclusion as to whether his current heart disability was caused by in-service asbestos exposure.  Thus his own assertions of a link between the two are not competent, and are similarly outweighed by the trained medical opinions of the VA examiner above. 

Absent probative evidence of a nexus between the Veteran's service and his mild aortic calcifications, there is no basis for a finding that any current heart disability,  is causally connected to the Veteran's active service.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  As such, direct service connection to must be denied.  

In addition, although it is possible to grant direct service connection for certain chronic disabilities, to include cardiovascular disease, on a presumptive basis, if they have manifested to a compensable degree within one year of discharge from service, the Board finds that such an award is not available in this case.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As noted above, the Veteran's service records do not show any indication of in-service onset of heart problems, and the first notation of mild aortic calcification was more than one year following the Veteran's August 1978 separation from active service.  In fact, VA treatment records only began to note calcium in the aortic arch in October 2005 and October 2006.  Therefore, there is no basis for a finding that mild aortic calcifications manifested within one year after the Veteran's discharge from service or a finding that mild aortic calcifications were noted in service and have continued ever since.  Indeed, the Veteran does not contend his heart problems began in service, or that he has experienced a continuity of symptoms from service to the present day.

With respect to secondary service connection, the Veteran contends that his heart condition was either caused or aggravated by his service-connected COPD.  As noted above, the Veteran has a current disability of mild calcification of the aorta, and he is service-connected for COPD.  Therefore, the first two elements of secondary service connection have been met.  As for the third element, there must be evidence establishing a connection between the service-connected disability and the current disability.

In November 2015, a VA examiner provided an opinion addressing the possible link between COPD and the Veteran's heart disability.  After a review of the Veteran's claims file, the examiner opined that the Veteran's aortic calcification is a normal finding in patients who have aged and have cholesterol issues, and that such  is not a result of his service-connected COPD.  The examiner also noted that the Veteran's mild aortic calcification appears to be a normal finding, the Veteran is over 50, and that his disability is most likely due to hereditary and hypercholesterol issues.  For this reason, the examiner concluded that he does not believe that the Veteran's COPD has aggravated his hereditary mild aortic calcifications.  

In May 2016, the above VA examiner provided another opinion, again finding that the Veteran's current heart disability was less likely than not to be due to his service connected COPD.  He further opined that the Veteran's cardiac disability is most likely a result of age, obesity, hyperlipidemia, and tobacco abuse.    

There are no medical opinions of record contrary to those of the VA examiner above.  The Veteran has had ample opportunity to obtain and submit medical evidence favoring a finding of a relationship between COPD and his heart condition, and against the opinions of the VA examiner, but he has not done so.  The Veteran is not competent to provide a medical opinion linking COPD to his heart condition such an opinion, and the most probative evidence of record comes from the conclusions of the medically trained professionals discussed above, which are against the Veteran's claim.   

As the evidence is against a finding that the Veteran's COPD caused or aggravated his heart disability, service connection must also be denied on a secondary basis.

In sum, the preponderance of the evidence is against the claim of entitlement to service connection for heart disability, to include as secondary to the service-connected disability of COPD.  Therefore, the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a heart disability is denied.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


